Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of American Tax Credit Trust, a Delaware statutory business trust Series I (the “Registrant”) on Form 10-K for the year ended March 30, 2015 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Brian Myers, Chief Executive Officer of Richman American Credit Corp., manager of the Registrant, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. /s/Brian Myers Brian Myers Chief Executive Officer of Richman American Credit Corp., Manager of the Registrant June 26, 2015
